—In an action for a divorce and ancillary relief, the appeal is from an order of the Supreme Court, Westchester County (Shapiro, J.), entered December 26, 2001, which granted that branch of the plaintiffs motion which was for an award of an attorney’s fee in the sum of $2,500, payable by the defendant and/or her attorney to the plaintiffs attorney for the failure to appear at a court-ordered conference.
Ordered that the order is modified, on the law and as a matter of discretion, by deleting the provision thereof directing the defendant to pay the attorney’s fee, and deleting the provision thereof awarding an attorney’s fee in the sum of $2,500, and substituting therefor a provision awarding an attorneys fee in the sum of $1,000; as so modified, the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in directing the defendant’s attorney to pay an attorney’s fee to the plaintiffs attorney, as a result of her failure to appear for a *348scheduled conference (see 22 NYCRR 130-2.1 [b]). However, 22 NYCRR 130-2.1 (a) does not permit the award to be imposed upon the defendant personally. Furthermore, the award is excessive to the extent indicated herein.
The appellants’ remaining contentions are without merit. Ritter, J.P., Friedmann, H. Miller and Cozier, JJ., concur.